Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-3, 5-11, and 13-15 are pending. Claims 1 and 9 are independent.  Claims 4 and 12 are canceled.  Most of the Claims have been amended.
This Application was published as U.S. 2020/0356728.
Apparent priority: 22 Feb 2018.
Subject to the Examiner’s Amendment below the pending Claims are allowed.
Response to Amendments
Objection to Claim 3 is withdrawn in view of the amendments to this Claim.  
Examiner’s Amendments
Authorization for this examiner’s amendment was granted in an interview with Mr. Michael Shea on 8/3/2022.
Amend independent Claims 1 and 9 as follows:
1. An electronic apparatus comprising: 
a display; 
a storage in which keyword information regarding each of a plurality of features of a product is stored; and 
a processor configured to: 
obtain user feedback on the product by crawling a website; 
perform Natural Language Processing (NLP) by applying at least two different algorithms to the user feedback corresponding to specific keyword information;
identify whether the user feedback is positive feedback or negative feedback regarding a feature corresponding to the specific keyword information from among the plurality of features based on a result of the performed NLP, and 
display a result of the identification through the display, 
wherein the processor is configured to
obtain a first identification result by identifying positive feedback or negative feedback on the product by performing NLP using a first algorithm applied to the user feedback, 
obtain a second identification result by identifying positive feedback or negative feedback on the product by performing NLP using a second algorithm applied to the user feedback, and 
identify the user feedback as negative feedback based on at least one of the first identification result and the second identification result including negative feedback,
wherein the first algorithm and the second algorithm operate in a same natural language.

9. A method of controlling an electronic apparatus storing keyword information regarding each of a plurality of features constituting a product, 
the method comprising: 
obtaining user feedback on the product by crawling a website; 
performing Natural Language Processing (NLP) by applying at least two different algorithms to the user feedback corresponding to specific keyword information;
identifying whether the user feedback is positive feedback or negative feedback regarding a feature corresponding to the specific keyword information from among the plurality of features based on a result of the perform NLP; and
displaying a result of the identification, and 
wherein the identifying comprises 
obtaining a first identification result by identifying positive feedback or negative feedback on the product by performing NLP using a first algorithm applied to the user feedback, 
obtaining a second identification result by identifying positive feedback or negative feedback on the product by performing NLP using a second algorithm applied to the user feedback and 
identifying the user feedback as negative feedback based on at least one of the first identification result and the second identification result including negative feedback,
wherein the first algorithm and the second algorithm operate in a same natural language.

Support for the above amendments may be found at:
[0048] The processor 120 according to an embodiment of the disclosure may perform syntactic analysis on user feedback. For example, the processor 120 may analyze user feedback in a predetermined grammatical unit. The processor 120 may perform candidate syntactic parsing. Accordingly, the user feedback may be parsed in a sentence structure or word unit. The processor 120 may perform semantic analysis of the parsed data. The processor 120 may perform word sense disambiguation and derive a user intent. For example, the processor may derive a user's intention and output user feedback. However, this is only an example, and the processor 120 is not necessarily limited thereto to perform NLP. The processor 120 may perform NLP on user feedback using at least two different algorithms. The algorithm may refer to various types of NLP algorithms such as Stanford CoreNLP, Doc2Vec, Word2Vec, Samsung Find, or the like. In addition, the algorithm is not limited to the known NLP algorithm, and of course, it may refer to various types of NLP algorithms obtained according to machine learning results.
Published Application.
Allowable Subject Matter
Subject to the Examiner’s Amendments above, the pending Claims 1-3, 5-11, and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance: In view of each of the particular limitations of the independent Claims when considered in the order established by the Claim language and in the context of the language of the independent Claims when each Claim is considered as a whole, the independent Claims of this Application were not found in the prior art that was viewed.
In particular running the same customer reviews through two different NLP algorithms in the same language (e.g., Stanford CoreNLP, Doc2Vec, Word2Vec, Samsung Find) and then uses a voting system to give a higher weight to a negative determination such that if only one of the NLP algorithms yield a negative review the overall review is considered negative was not found in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Close Art of Record
Note the art applied to the Claims during the prosecution of the instant Application, including Clark (U.S. 2017/0124575), Huang (U.S. 2008/0249764), and Singh (U.S. 20160042359).
The bases of both 35 U.S.C. 101 and 35 U.S.C. 103 rejections were that performing NLP with two different algorithms was mapped to a bilingual person looking at the product reviews or performing the NLP in two different languages.  The current amendments specify that both NLP Algorithms are in the same language and this amendment defines the algorithms to the degree of particularity such that a tie to the machine may be possibly established.  The Specification lists a number of machine algorithms for NLP in the same language and the prior art that runs the customer review through two different NLP algorithms in the same language (e.g. English) was not found.
Regarding Clark note that the “specific forms” of Clark correspond to “features of a product” of the Claim.  A room/product has different sizes/specific forms/features as does a panel/product has different types/features/specific forms.  Room size of Clark is similar to OLED type of panel in the instant Application.  That much is not in dispute.
           Clark teaches:  “[0017] As used herein, sentiment may refer generally to attitudes, emotions, and opinions about a particular topic (e.g., a consumer's opinions on a specific form of a particular feature of a product …”  A customer’s opinion on a “specific form of a particular feature” / room size of a product / room is a positive or negative review regarding the feature / “specific form of a particular feature.”  Accordingly, Clark teaches that its NLP finds sentiments/opinions/positive and negative feelings about a product feature.  
This the parallel:
Product:         Panel              Room             Warranty
Feature:         Type               Size                Term
Example:       OLED             75 sq.ft           2-year
Each of the products of Clark or instant Application may have other “features”/ “attributes” each of which will have different values.  For example a Panel/product may have the “features” of Size or Material as well just as Room/product may have the features of View and Beds also.  Size will have different values as will View.  The word “feature” is used slightly differently in the Application and the reference but the parallel should be clear from the above analogy
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499. The examiner can normally be reached on 9 to 5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Fariba Sirjani/
Primary Examiner, Art Unit 2659